     Case 3:20-cv-00681-DMS-JLB Document 39 Filed 01/06/21 PageID.159 Page 1 of 2



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    BRENT KIDECKEL,                                    Case No.: 20-cv-00681-DMS (JLB)
14                                      Plaintiff,
                                                         ORDER RE SHOW CAUSE
15    v.                                                 HEARING
16    WELLS FARGO BANK, N.A.,
                                                         [ECF Nos. 31, 38]
17                                   Defendant.
18
19
20         Plaintiff has repeatedly violated the Court’s orders and Civil Chambers Rules
21   regarding e-mail communications with the Court despite the Court warning Plaintiff on
22   multiple occasions that e-mails to chambers are not permitted except as authorized by court
23   order or by the Court’s local or chambers rules. (See ECF Nos. 23; 26; 27.) On
24   December 15, 2020, the Court issued an Order to Show Cause for why sanctions should
25   not issue for Plaintiff’s repeated violations and set a telephonic show cause hearing for
26   January 5, 2021. (ECF No. 31.) Plaintiff did not file any response to the Court’s Order to
27   Show Cause and failed to appear at the telephonic show cause hearing. (ECF No. 38.)
28   Instead, Plaintiff sent yet another unauthorized e-mail to the Court’s e-file address

                                                     1
                                                                             20-cv-00681-DMS (JLB)
     Case 3:20-cv-00681-DMS-JLB Document 39 Filed 01/06/21 PageID.160 Page 2 of 2



1    attaching a motion to dismiss. (ECF No. 35; 36.)1 Accordingly, Plaintiff is in violation of
2    the Court’s December 15, 2020 Order.
3          The Court previously sanctioned Plaintiff $75 for his failure to appear at the
4    December 1, 2020 Mandatory Settlement Conference scheduled in this action. (ECF No.
5    33.) Plaintiff must pay the monetary sanction on or before January 15, 2021 or face
6    additional sanctions. (Id. at 3.) The Court subsequently reset the Mandatory Settlement
7    Conference for January 14, 2021. (ECF No. 34.) In its order resetting the Mandatory
8    Settlement Conference, the Court put Plaintiff on notice that any failure to appear at the
9    conference or comply with any aspect of the Court’s order resetting the conference will
10   result in the recommendation of terminating sanctions. (Id. at 1.)
11         Given the multitude of outstanding issues before the Court, the Court holds in
12   abeyance at this time its determination of the appropriate sanction for Plaintiff’s violation
13   of the Court’s December 15, 2020 Order.
14         IT IS SO ORDERED.
15
     Dated: January 6, 2021
16
17
18
19
20
21
22
23
24
25
           1
                  Although not required to do so, the Court forwarded the motion to dismiss to
26   the Clerk’s Office for filing. (ECF No. 35.) As the Court advised Plaintiff in its minute
27   order forwarding such motion: “Any future pleadings must be filed with the Clerk’s Office,
     in person, by mail, or using CM/ECF, in accordance with court rules and procedures. Any
28   questions about how to file by mail should be directed to the Clerk’s Office.” (Id.)
                                                   2
                                                                               20-cv-00681-DMS (JLB)
